Citation Nr: 0944538	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-06 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a pulmonary 
embolism


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from July 1990 to May 1991, 
and had periods of active duty and inactive duty for training 
from November 1989 to October 1998, including a period of 
inactive duty for training from September 6, 1997 to 
September 7, 1997.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for asthma and 
determined that new and material evidence had not been 
received to reopen the Veteran's previously denied claim for 
entitlement to service connection for a pulmonary embolism. 

The Board notes that the Veteran's service connection claim 
for a pulmonary embolism was previously denied by a July 2004 
decision that became final.  38 C.F.R. § 20.1103.  However, 
additional service treatment and personnel records were 
associated with the claims folder in November 2006 that were 
not before VA at the time of the July 2004 Board decision.  
Under 38 C.F.R. § 3.156(c), if VA receives or associates with 
the claims file relevant official service department records 
that existed and had not been associated with the claims file 
when VA first decided the claim, VA will reconsider the claim 
as an original claim rather than a request to reopen a 
previously disallowed claim.  As the additional service 
treatment and personnel records contain findings of the 
Veteran suffering a pulmonary embolis during her period of 
inactive duty for training and are, thus, relevant to the 
claim, the issue is properly considered as an original claim 
for service-connected compensation benefits, as reflected on 
the title page of this decision.

The Board further notes that the Veteran, through counsel, 
requested a personnel hearing before a member of the Board.  
Such a hearing was scheduled for October 13, 2009.  On 
October 7, 2009, the Veteran's attorney contacted the RO and 
withdrew the hearing request.

FINDINGS OF FACT

1.  During inactive duty for training on September 7, 1997, 
the Veteran was unable to complete her physical training as a 
result of an asthma attack and pulmonary embolism. 

2.  Asthma is a disease rather than an injury.

3.  A pulmonary embolism is a disease rather than an injury.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active 
service, to include active duty for training and inactive 
duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5107 (West 2002); C.F.R. §§ 3.6(c)(1), 3.102, 3.303 (2009).

2.  A pulmonary embolism was not incurred in or aggravated by 
active service, to include active duty for training and 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 5107 (West 2002); C.F.R. §§ 3.6(c)(1), 3.102, 
3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the award of the 
benefit sought.



With respect to the issues on appeal, in November 2006, the 
agency of original jurisdiction (AOJ), prior to the initial 
adjudication of the claim, issued a VCAA notice letter to the 
appellant that informed her of what evidence was required to 
substantiate the claims and of her and VA's respective duties 
for obtaining evidence and notified that a disability rating 
and effective date will be assigned in event of award of any 
benefit sought per Dingess/Hartman.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment and personnel records, and 
private treatment records and opinions.  Additionally, the 
claims file contains the Veteran's statements in support of 
her claims.  The Board has carefully reviewed such statements 
and concludes that she has not identified further evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

With respect to a VA examination, the Board finds that no VA 
examination is necessary to satisfy the duty to assist in 
this case.  In this regard, under 38 U.S.C.A. § 5103A(d)(2), 
VA must obtain a medical examination or opinion when such is 
necessary to make a decision on a claim.  In this case, a VA 
examination or opinion is not necessary to make a decision on 
the Veteran's claims.  As will be discussed in greater detail 
below, the determination of the benefits sought on appeal 
hinges on the nature of the disability itself, injury versus 
disease. An examination to make that determination does not 
necessitate an examination or opinion.  McClendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.




Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

If all of the evidence is in relative equipoise, the benefit 
of the doubt should be resolved in the veteran's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2009); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 
3.6(c) (2009).  Inactive duty training includes duty, other 
than full-time duty, performed by a member of the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2008).

Particularly, the difference between active duty for training 
and inactive duty training is an individual on inactive duty 
training is entitled to disability compensation only for 
residuals of injuries suffered and not for disability based 
on disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 
(1993); 38 U.S.C.A. § 101(24)(C)(i).  Though the Brooks court 
initially held that a myocardial infarction was not an injury 
for purposes of service connection based on inactive duty for 
training service, the Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No 106-419, amended 38 
U.S.C.A. § 101(24) to include, within the definition of 
"active military, naval, or air service," periods of inactive 
duty training during which an individual becomes disabled or 
dies from an acute myocardial infarction, a cardiac arrest, 
or a cerebrovascular accident that occurred during such 
training.

Legal Analysis

A.  Asthma

The Veteran contends that service connection is warranted for 
asthma.  She does not contend that such asthma, for which she 
has been diagnosed with, and treated for, since 2003, was 
incurred during her period of active service from July 1990 
to May 1991.  Rather, she asserts that her asthma was 
incurred on September 7, 1997, while she was on inactive duty 
for training when she started having difficulty breathing 
while running during her physical training.  See February 
2006 DA Form 2823, Sworn Statement, and December 2006 
Statement from the Veteran.  A February 2006 Statement of 
Medical Examination and Duty Status, indeed shows that on 
September 7, 1997, the Veteran was diagnosed with slight 
asthma that occurred in the line of duty while on inactive 
duty for training.  

However, although the record demonstrates that the Army, in 
2006, determined that the Veteran indeed had slight asthma 
that was incurred in the line of duty while she was on 
inactive duty for training on September 7, 1997, the Board 
notes that she is entitled to compensation only for residuals 
of injuries suffered and not for disability based on disease.  
See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 38 U.S.C.A. 
§ 101(24)(C)(i).  The Board observes that the Court in Brooks 
noted that "common parlance" guides an adjudicatory body in 
deciding whether a disorder is a disease.  Brooks, 5 Vet. 
App. at 486.  In this case, the Board finds that the 
occurrence of asthma while on inactive duty for training is 
not properly designated an "injury." Rather, the Board finds 
that asthma is a disease entity.  Indeed, according to 
Stedman's Medical Dictionary at 158 (27th ed. 2000), asthma 
is an "inflammatory disease of the lungs characterizes by 
reversible (in most cases) airway obstruction.  

Additionally, asthma is not one of the disorders, such as 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident, that Congress intended to except 
from their typical classification as diseases at 38 U.S.C.A. 
§ 101(24).  The Brooks court also noted that Congress has the 
power to alter the common understanding of what is considered 
a disease entity-but Congress has not done so specifically 
for asthma.  Brooks, 5 Vet. App. at 487.

Therefore, because the evidence does not show that the 
Veteran experienced an injury or had one of the excepted 
disorders of acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident during a period of inactive duty 
training, the facts do not establish legal entitlement for a 
claim of service connection stemming from inactive duty 
training.

Accordingly, for the reasons cited above, the Board finds 
that the Veteran's claim for entitlement to service 
connection for asthma is denied.

B.   Pulmonary Embolism

The Veteran contends that service connection is warranted for 
a pulmonary embolism.  She does not contend that such 
pulmonary embolism was incurred during her period of active 
service from July 1990 to May 1991.  Rather, the Veteran 
asserts that such pulmonary embolism was incurred on 
September 7, 1997, while she was on inactive duty for 
training when she started having difficulty breathing and 
chest pain while running during her physical training.  See 
February 2006 DA Form 2823, Sworn Statement, and December 
2006 Statement from the Veteran.  

The evidence of record shows that on September 7, 1997 the 
Veteran participated in an Army Physical Fitness Test for the 
purposes of inactive duty training, but was unable to finish 
the test after the Veteran became extremely flushed, was 
noticeably short of breath, and was in significant pain 
during the test.  Such records also show that in October 
1997, the Veteran underwent a pulmonary angiogram at the 
Baptist Medical Center, which showed a clot in each lung 
respectively, and Dr. Britt diagnosed the Veteran as having a 
pulmonary embolism.  A May 2003 VA QTC examination report 
recognized that the Veteran had a history of pulmonary 
embolus, and that she was treated with long-term 
anticoagulation for seven months.  The examiner found no 
evidence for residual pulmonary embolism, and the normal 
diffusing capacity helped confirm that opinion.  

Additionally, a June 2003 letter from Dr. Brown stated that 
the Veteran's diagnosis of pulmonary emboli was directly 
correlated with her inability to do the amount of activity 
asked for the physical fitness training, and that given the 
veteran's diagnosis and findings noted on the pulmonary 
arteriogram, this was the cause of her inability to complete 
testing.  Likewise, an August 2003 letter from Dr. Britt 
stated that the Veteran's pulmonary embolism was directly 
related to how she fared on the physical fitness training, 
and the diagnosis and findings noted on the pulmonary 
arteriogram supported that conclusion.

Also of records of a February 2006 Statement of Medical 
Examination and Duty Status, which shows that on September 7, 
1997, the Veteran incurred a pulmonary embolism in the line 
of duty while on inactive duty for training.  It also 
includes a March 2006 Medical Evaluation Board Proceedings 
which found that the Veteran had multiple small emboli in 
1997, which required ongoing Coumadin therapy for seven 
months without recurrence.  Such additional evidence also 
includes an April 2006 DA Form 199, Physical Evaluation Board 
(PEB) Proceedings, which found that the Veteran  experienced 
multiple small pulmonary emboli in 1997 that was not due to 
intentional misconduct, willful neglect, or unauthorized 
absence, and which was the proximate result of performing 
duty.

In essence, the record demonstrates that in 2006, the Army 
determined that the Veteran incurred a pulmonary embolism in 
the line of duty while on inactive duty for training on 
September 7, 1997.   See February 2006 Statement of Medical 
Examination and Duty Status; March 2006 Medical Evaluation 
Board; a DA Form 199, Physical Evaluation Board (PEB) 
Proceedings.

However, the Board notes that with respect to a current 
disability, a May 2003 QTC examination report shows that the 
examiner, after a review of the Veteran's medical records, a 
physical examination, and laboratory testing that included 
spirometry, found that there was no evidence of residual 
pulmonary embolism and that normal diffusing capacity helped 
to confirm such opinion.  Therefore, in the absence of any 
evidence to the contrary, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran has a currently diagnosed pulmonary embolism, or any 
residuals thereof.  Accordingly, as the evidence of record 
does not demonstrate that the Veteran has a current pulmonary 
embolism, the Board concludes that an award of service 
connection is not justified.  Support for this conclusion is 
found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no 
valid claim.  

Moreover, and of even greater import, even if it were found 
that the Veteran had a current pulmonary embolism or 
residuals thereof, the Board notes that the Veteran still 
would not be entitled to a grant of service connection.  In 
this regard, the Board finds that a pulmonary embolism is not 
an "injury" but rather a disease entity.  See Stedman's 
Medical Dictionary at 580 (27th ed. 2000), which defines a 
pulmonary embolism an obstruction or occlusion of the 
pulmonary arteries, most frequently by detached fragments of 
thrombus from a leg or pelvic vein, commonly when thrombosis 
has followed an operation or confinement to bed.  
Additionally, a pulmonary embolism is not one of the 
disorders, such as acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident, that Congress intended 
to except from their typical classification as diseases at 38 
U.S.C.A. § 101(24).  Therefore, even if the Veteran had a 
pulmonary embolism or residuals thereof, the facts do not 
establish legal entitlement for a claim of service connection 
stemming from inactive duty training.  The question of the 
Veteran's opinion as to whether she currently suffers from a 
pulmonary embolism or the chronic residuals related thereto, 
to include her competency and/or credibility to make such an 
opinion, is moot.

Therefore, based on the reasons cited above, the Board finds 
that the Veteran's claim for entitlement to service 
connection for a pulmonary embolism, or any residuals 
thereof, is denied.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a pulmonary embolism, 
or any residuals thereof, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


